UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-8037


ANTHONY C. FOSTER,

                   Petitioner – Appellant,

             v.

GEORGE SNYDER,

                   Respondent – Appellee,

             and

U.S. PAROLE COMMISSION,

                   Respondent.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02172-BO)


Submitted:    March 19, 2009                   Decided:   April 9, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony C. Foster, Appellant Pro Se. Steve R. Matheny, Rudolf
A. Renfer, Jr., Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony C. Foster, originally convicted and sentenced

in the superior court of the District of Columbia, seeks to

appeal the district court’s order denying his 28 U.S.C. § 2241

(2006)      petition      challenging        the      United        States       Parole

Commission’s      revocation     of   his     parole.         The    order   is     not

appealable      unless    a    circuit       justice     or        judge   issues     a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2006); see

Madley v. United States Parole Comm’n, 278 F.3d 1306, 1310 (D.C.

Cir.   2002).      A    certificate   of     appealability          will   not   issue

absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2006).                   A prisoner satisfies

this   standard    by    demonstrating       that    reasonable       jurists    would

find that his constitutional claims are debatable and that any

dispositive procedural rulings by the district court are also

debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Foster has not made the

requisite     showing.        Accordingly,      we    deny     a    certificate      of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately




                                         2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3